 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 12, International Union of Operating En-gineers, AFL-CIO and Cal Tram Rebuilders,Inc. Case 31-CC-156723 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 16 August 1982 Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.t In concluding that Respondent has not, as alleged, violated Sec.8(b)4Xii)(B) of the Act, Chairman Dotson and Member Hunter find itunnecessary to rely on the Administrative Law Judge's comments in fn. 7of his Decision, or on his reference therein to Teamsters Local No. 83(Allied Concrete), 231 NLRB 1097 (1977).DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was tried before me at Los Angeles, California, onJune 22, 1982, pursuant to a complaint issued by the Re-gional Director for the National Labor Relations Boardfor Region 31 on September 24, 1981,' and which isbased on a charge filed by Tulare-Kings Employers Con-sultants, Inc., on July 19. The complaint alleges thatLocal No. 12, International Union of Operating Engi-neers, AFL-CIO (herein called Respondent), has en-gaged in certain violations of Section 8(b)(4)(ii)(B) of theNational Labor Relations Act, as amended (herein calledthe Act).I All dates herein refer to 1981, unless otherwise indicated.267 NLRB No. 55IssuesWhether or not Respondent in early August threat-ened Sukut Construction, Inc. (herein called Sukut), witha work stoppage having an object of forcing or requiringSukut to cease doing business with Cal Tram Rebuilders,Inc. (herein called Cal Tram), a material man engaged inthe supply of ready-mix concrete to a Sukut jobsite.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I madethe following:FINDINGS OF FACTI. THE EMPLOYER'S BUSINESSRespondent admits that Cal Tram is a California cor-poration engaged in the ready-mix concrete businesshaving a batch plant located in Palmdale. It furtheradmits that during the past year, in the course and con-duct of its business, Cal Tram has purchased and re-ceived goods and materials valued in excess of $50,000from suppliers outside California.Respondent also admits that Sukut is a California cor-poration headquartered in Santa Ana engaged in thebuilding and construction industry as a general contrac-tor. It admits Sukut annually purchases and receivesgoods directly from sources outside California valued inexcess of $50,000.Accordingly, Respondent admits, and I find, that bothCal Tram and Sukut are engaging in commerce and inbusinesses affecting commerce within the meaning ofSection 2(2), (6), and (7).II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESAt material times Sukut has been the general contrac-tor obligated to build the Fairmont Reservoir pursuant toa contract with the Department of Water and Power forthe City of Los Angeles. The reservoir is located ap-proximately 17 miles west of Lancaster. Sukut is boundby a collective-bargaining agreement with Respondentcovering heavy equipment operators as well as certainother employees. The project commenced in early Juneand by late July and early August Sukut employed ap-proximately 30 operating engineers. Sukut's projectmanager/superintendent during the period in questionwas Richard R. Yackley.Pursuant to its effort to construct the reservoir, Sukutarranged to purchase approximately 10,000 cubic yardsof concrete from Cal Tram. As it happened Cal Tramwas involved in a labor dispute with Teamsters Local272 LOCAL 12, OPERATING ENGINEERS982.2 In furtherance of this labor dispute the Teamsterswere in the process of picketing Cal Tram's Palmdalebatch plant.On July 30, Cal Tram made a small preliminary pourat the Fairmont Reservoir site. Yackley testified thatmembers of the Teamsters Union had followed the CalTram trucks to the reservoir and observed the pour fromthe gate. They did not then, or at anytime later, actuallypicket. However, for approximately 10 days thereafterthe Teamsters stationed individuals near the site en-trance, presumably to determine whether or not CalTram made any additional deliveries.According to Yackley, sometime between July 30 andAugust 10 a business representative of Respondent, JackForrest, appeared at the site. Yackley was unable to bemore specific about the date of their first conversation. Itis almost certain that a second conversation occurred onAugust 10; therefore, the first conversation must havebeen before August 10. Forrest, however, testified thatthe first conversation occurred on August 10 and thesecond conversation occurred on either August 12 or 14.Both are in agreement that two conversations occurredand as will be seen resolution of the date discrepancy isnot necessary.In the first conversation, according to Yackley's directtestimony: "Mr. Forrest informed me that we were pour-ing concrete with a nonunion supplier. And due to thelabor agreement we had signed, we could not utilize anonunion supplier. We were in violation of our masteragreement.... I recollect that Mr. Forrest also broughtup that the batch plant at Cal Tram was being mannedby nonunion help.... He told me that the batch manfor the Cal Tram plant should be an Operating Engineerand it was not." On cross-examination, Yackley testifiedthat Forrest "asked" if Sukut had made a pour with CalTram, rather than "informed" Yackley of that fact.Yackley admitted they had and had done it pursuant tothe purchase order. He denied using the terminology"sub-contract" in reference to the work saying Cal Tramwould normally be characterized as a supplier ratherthan a subcontractor. Later he conceded that while hetries to be professional and use the correct terminology,in all honesty, "sloppy" terminology might occasionallybe used.Forrest testified that he had learned from some of hismembers that Sukut had used Cal Tram to pour someconcrete and spoke to Yackley "about the 10th or some-where along there." He said he asked Yackley about CalTram and was told that Sukut had "subbed" the concreteto Cal Tram. Forrest says he replied, "Dick, if you subthat concrete or anything else on this job to anybodythat don't have an appropriate labor agreement, then youare in violation of that agreement. And I ask that youcorrect it." He recalls Yackley saying he would.Yackley then testified that sometime between the firstand second conversations he had with Forrest, Teamstersbusiness agent, Donald Dyas, "sometime during the2 The details of the Cal Tram-Teamsters dispute are unimportant. Suf-fice it to say that the facility which Cal Tram operated in Palmdale hadrecently been operated bs another firm which had recognized the Team-sters. In the change of ownership/operation, recognition of the Teamstershad been withdrawn.week prior to August 1 I," told him, "If Cal Tram hauledonto our project one cubic yard more of material, thatthe Teamsters would in fact post the picket signs andpicket the gate."Yackley also testified that sometime prior to the weekbeginning Monday, August 10, his superiors in SantaAna told him to obtain a union concrete supplier. Fol-lowing that directive, he arranged for another firm, Con-rock, to substitute for Cal Tram.According to Yackley, his second conversation withForrest occurred on August 10, sometime between 2:30and 3:30 p.m. He said, "[I]f the Teamsters set a picketline up across the main gate, that the operating engineerswould honor the picketline and would not cross it." For-rest then asked Yackley for permission to go on theproject and speak to a Local 12 member named Snyder.Yackley observed Forrest speaking to Snyder but as theywere approximately 1,000 feet away could not hearthem.On cross-examination, Yackley said that Forrest toldhim that if Cal Tram "came on the pour" the Teamterswould post a picket line. He conceded he already knewit as Dyas had so informed him a few days earlier. Healso conceded that the decision to find a new supplierhad been made before the second conversation. Even so,he said, he did not tell Forrest that he had substitutedConrock for Cal Tram.Forrest testified that his second conversation withYackley occurred 2 or 3 days after the first conversation.He said he had been told by one of his members thatsome engineers were being laid off. His purpose on thesecond occasion was to investigate that report. Duringthe investigation the second conversation involving theconcrete supplier occurred. He remembered saying,"Dick, I'm out here to see if I understood you correctlythe other day when I was here. You told me you wouldcorrect the violation." He remembers Yackley saying,"It's being taken care of." He testified that the only ref-erence to any threatened Teamsters picket line wasYackley joking about "the 'Teamo' down at the gate,"an apparent reference to the Teamsters observers. For-rest told Yackley that he had seen them as he had comein. He remembers Yackley asking if the Engineers sup-ported the Teamsters. He replied, "That setup downthere at the gate has been approved by the L.A. BuildingTrades and my people are aware of it. Sometimes mypeople support them; sometimes they don't. It's up to theindividual." Having been reassured that the problem wasbeing solved. Forrest told Yackley he had no furtherbusiness and left.Forrest agreed that on one of his visits to the reservoirhe did speak to one of his members, possibly Synder, ex-plaining that he always talks to his members when he ison one of their jobsites. He denied telling the memberthat if the Teamsters put up a picket line the Engineerswere to honor it. He does say that the member askedhim if the picket line had been approved by the "Build-ing Trades Council" and he admits he told the memberthat it had been.In addition, Forrest testified that both Respondent andthe Teamsters Local in question were members of the273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles Building and Construction Trades Counciland due to Respondent's membership he was aware thatthe Teamsters had sought and received approval fromthe Council to picket Cal Tram. It is not clear whetherthe approval given by the Council covered only CalTram's Palmdale batch plant or whether it also includedconstruction sites. Forrest denied that any direct commu-nication between the Teamsters and Respondent oc-curred and there is no evidence to contradict him.IV. ANAL YSIS AND CONCLUSIONSIn reviewing the record here I have been particularlyalert to evidence of an unlawful threat as it may be im-plied from conduct or trade usage as well as for any ex-press threat having as an object forcing or requiringSukut to cease doing business with Cal Tram. One salientfact is clear: Yackley admits that Sukut's decision to re-place Cal Tram occurred prior to his second conversa-tion with Forrest and after a direct contact with him byTeamsters representative Dyas.Plainly Forrest's first conversation with Yackleyavoided any language which can be reasonably interpret-ed as overtly threatening, coercing, or restraining Sukutwith an unlawful object. Yackley recalls Forrest referredto the subcontracting clause in the collective-bargainingagreement requiring the use of union subcontractors.Forrest then asserted that because of the clause Sukutcould not use a nonunion supplier and by doing so wasin violation of the contract. Yackley later added that hesimply told Forrest he was unaware that Cal Tram wasnonunion. Neither on direct nor on cross did he testifythat Forrest said anything regarding what Respondentintended to do about that.Accordingly, I am not persuaded that the GeneralCounsel has proven anything unlawful about Forrest'sfirst conversation with Yackley. When Forrest's versionis added to the mix any suggestion that a threat shouldbe inferred is totally negated. Forrest said he simplyasked Yackley to avoid violating the contract and thatYackley said he would. Whether or not the contractwould actually have been violated by Sukut's continueduse of a nonunion concrete supplier is immaterial. Clear-ly the clause would not apply to a supplier such as CalTram for it deals only with subcontractors, but even as-suming that it did there is no reason to assume that Re-spondent would enforce the agreement by unlawful con-duct.3 Forrest made no threats of any kind during thefirst conversation and there is no reason to think that hewould resort to threats or stoppages at a later stage.Such an assumption would simply be speculation. Clearlyall Forrest did was to make an appeal to management,without using any form of threat, restraint, or coercionto make a managerial decision to change suppliers. Suchan appeal is perfectly lawful. NLRB v. Servette, 377 U.S.46 at 51 (1964).s Yackley's concession that he may have referred to Cal Tram as a"sub" (using Forrest's word) is perhaps significant. If he did, he misledForrest regarding Cal Tram's status and Forrest's reference to the sub-contracting clause swas the natural result of Yackley's own error. More-over, no issue under Sec. 8(b)(4)(A) or Sec. 8(e) is presented by this com-plaint.Forrest's second conversation with Yackley, as I havepreviously observed, occurred both after Dyas spoke toYackley and after Respondent decided to replace CalTram with Conrock. The strongest evidence given byYackley was his testimony that Forrest told him that ifCal Tram made a pour the Teamsters would post apicket line and Respondent's members would honor itand not cross it. This is coupled with his testimony thatForrest then spoke to one of his members. The only evi-dence regarding the nature of the conversation was For-rest's statement that the employee asked whether theBuilding Trades Council had approved the Teamsterspicket line and Forrest said it had been.4On this record it appears that the Teamsters had a pri-mary dispute with Cal Tram and was privileged toengage in ambulatory picketing of that employer.5Asthe picketing never occurred and as the Teamsterswould have had the right to follow Cal Tram's truck toRespondent's facility and engage in the primary picket-ing of those trucks, it would not have been unreasonablefor Forrest to concern himself with the potential picket-ing of the site by a stranger union. Certainly the employ-ees, as well as Yackley, were well aware that the Team-sters had stationed observers at the gate and the possibili-ty of Teamsters picketing in the near future was readilydiscernible to everyone. Furthermore, the incidental ef-fects which might occur from such an incident were alsoforeseeable, i.e., it is not unusual for employees of a neu-tral employer to, in some fashion, honor a primary picketline even if the appeal is not directed to them. Forrest'stestimony that the employee asked him if the Teamstersline was sanctioned by the Building Trades Council isfully consistent with that scenario. His statement to theemployee that the picket line was indeed sanctioned bythe Building Trades Council is not evidence that he in-duced that employee to honor the picket line or that Re-spondent had joined with the Teamsters in order to con-vert the foreseen Teamsters picket line from a primary toa secondary object. Certainly Forrest was not a Team-sters agent."Thus, even crediting Yackley, Forrest's statement doesnot amount to anything other than an observation that ifthe Teamsters did post a picket line at the constructionsite's main gate some neutral employees might wellchoose not to work. Seen in that light, it is clear thatForrest was doing nothing but making the accurate ob-servation that primary picket lines often have secondary,albeit, permissible effects. Such a statement might even4 Evidence that a union official merely spoke to a neutral employeeduring the course of a labor dispute is not evidence of an unlawfulobject. Here it is not clear that Respondent had a labor dispute withanyone, including Cal Tram. It is true that Yackley quotes Forrest assaying Cal Tram's batch plant operator should be an operating engineer,but such a remark is vague as evidence that Respondent was having adispute over it. It is even more vague if it is to be considered evidencethat Forrest was adopting the Teamsters dispute with Cal Tram as hisown.5 Teamsters Local 807 (Schultz Refrigerated Service), 87 NLRB 502(1949); Teamsters Local 379 (Catalano Bros.). 175 NLRB 459, 460-461(1969).6 Teamsters Local 542 (Shaker Express Delivery Service), 191 NLRB 515(1971), enfd. per curiam 460 F 2d 1067 (9th Cir. 1972).274 LOCAL 12, OPERATING ENGINEERSbe designed to minimize the effect of the dispute bygiving Sukut the opportunity to set up reserve gates.'Of course, by the time Forrest allegedly made the stat-ment, Sukut had already replaced Cal Tram with Con-rock. As Forrest's first conversation with Yackley, undereither version, was not unlawful, that fact suggests that itwas the Teamsters representative's statement whichcaused Sukut to change concrete suppliers, not anythingsaid or done by Forrest. In that circumstance, Forrest'ssecond conversation could have had nothing to do withthat decision. Furthermore, Forrest's testimony regardingthe second conversation is fully consistent with myabove analysis of Yackley's version. When Yackleyasked if Respondent were supporting the Teamsters, For-rest only replied, "That setup down there at the gate hasbeen approved by the L. A. Building Trades and mypeople are aware of it. Sometimes my people supportthem; sometimes they don't. It's up to the individual." Inthe extant context such a statement is not a threat. It isonly an expression of concern regarding the possible in-cidental effects of a primary picket line. See Oil WorkersLocal 346 (Pure Oil Co.), 84 NLRB 315 at 317-318(1949).7 Such a separation was arranged in Teamsters Local 83 (A4llied Con-crete), 231 NLRB 1097 (1977), revd. 607 F.2d 827 (9th Cir. 1979). In thatcase, despite a reserve gate, the ambulatory pickets followed the primarydisputant's ready-mix truck onto the construction site and stationed them-selves at the pour. The Board held the picketing lawful; the court dis-agreed, but only because the reserve gate, in its opinion, provided an ade-quate place to picket. In contrast, Sukut took no steps to separate the pri-mary disputants from the neutrals and it seenms likely that the Teamsterscould have lawfully followed Cal Tram's trucks directly to the pourSchultz Refrigerated Service. supra. While it is not clear that Forrest wasactually warning Sukut to take protective steps, Yackley nonetheless hadfull opportunity to do soIn conclusion, I find that the General Counsel hasfailed to adduce evidence competent to prove that Re-spondent has engaged in any conduct constituting athreat, restraint, or coercion within the meaning of Sec-tion 8(b)(4)(ii). It may be that Respondent did not wantSukut to be doing business with Cal Tram but there is noevidence that it engaged in any conduct proscribed bythe Act to attain that result. Moreover, on the recordbefore me, Sukut's decision to oust Cal Tram in favor ofConrock appears to be the result of Teamsters conduct,not Respondent's. Accordingly, the complaint should bedismissed.Upon the foregoing findings of fact and upon theentire record in this case, I hereby make the following:CONCLUSIONS OF LAW1. Both Cal Tram and Sukut are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Local No. 12, International Union of Operating En-gineers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. The General Counsel has failed to prove that Re-spondent violated Section 8(b)(4)(ii)(B) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDERThe complaint is dismissed in its entirety.275